Exhibit 10.1

EXECUTION VERSION

October 18, 2017

Mosaic Acquisition Corp.

375 Park Avenue

New York, NY 10152

 

Re:    Initial Public Offering

Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and among Mosaic Acquisition Corp., a Cayman
Islands exempted company (the “Company”), and Deutsche Bank Securities Inc. and
RBC Capital Markets, as representatives (the “Representatives”) of the several
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
34,500,000 of the Company’s units (including up to 4,500,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
Class A ordinary share of the Company, par value $0.0001 per share (the
“Ordinary Shares”), and one-third of one Warrant. Each whole Warrant (each, a
“Warrant”) entitles the holder thereof to purchase one Ordinary Share at a price
of $11.50 per share, subject to adjustment. The Units shall be sold in the
Public Offering pursuant to a registration statement on Form S-1 and prospectus
(the “Prospectus”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) and the Company shall apply to have the Units
listed on the New York Stock Exchange. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mosaic Sponsor, LLC, a Delaware limited liability company, and
Fortress Mosaic Sponsor LLC, a Delaware limited liability company (each a
“Sponsor” and together, the “Sponsors”), and each of the undersigned
individuals, each of whom is a director or member of the Company’s management
team (each, an “Insider” and collectively, the “Insiders”), hereby agrees with
the Company as follows:

1. Each Sponsor and each Insider agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall (i) vote any Shares owned by it or
him in favor of any proposed Business Combination and (ii) not redeem any Shares
owned by it or him in connection with such shareholder approval.

2. Each Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within 24 months from the
closing of the Public Offering (or 27 months from the closing of the Public
Offering if the Company has executed a letter of intent, agreement in principle
or definitive agreement for an initial Business Combination within 24 months
from the closing of the Public Offering but has not completed the initial
Business Combination within such 24-month period), or such later period approved
by the Company’s shareholders in accordance with the Company’s amended and
restated memorandum and articles of association, each Sponsor and each Insider
shall take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not more than 10 business days thereafter, subject to lawfully available
funds therefor, redeem 100% of the Ordinary Shares sold as part of the Units in
the Public Offering (the “Offering Shares”), at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to us to fund the Company’s working capital requirements,
subject to an annual limit of $750,000, and/or to pay the Company’s taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding public shares, which redemption will completely extinguish
all Public Shareholders’ rights as shareholders (including the right to receive
further liquidating distributions, if any),



--------------------------------------------------------------------------------

subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Cayman Islands law to
provide for claims of creditors and the requirements of other applicable law.
Each Sponsor and each Insider agrees to not propose any amendment to the
Company’s amended and restated memorandum and articles of association that would
affect the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
24 months from the closing of the Public Offering (or 27 months from the closing
of the Public Offering if the Company has executed a letter of intent, agreement
in principle or definitive agreement for an initial Business Combination within
24 months from the closing of the Public Offering but has not completed the
initial Business Combination within such 24-month period), unless the Company
provides its public shareholders with the opportunity to redeem their Offering
Shares upon approval of any such amendment at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to fund its working capital requirements,
subject to an annual limit of $750,000, and/or to pay its taxes, divided by the
number of then outstanding Offering Shares.

Each Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares held by it. Each Sponsor and each Insider
hereby further waives, with respect to any Ordinary Shares held by it or him, if
any, any redemption rights it or he may have in connection with the consummation
of a Business Combination, including, without limitation, any such rights
available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor and the Insiders shall be entitled to
redemption and liquidation rights with respect to any Ordinary Shares it or they
hold if the Company fails to consummate a Business Combination within 24 months
from the date of the closing of the Public Offering (or 27 months from the
closing of the Public Offering if the Company has executed a letter of intent,
agreement in principle or definitive agreement for an initial Business
Combination within 24 months from the closing of the Public Offering but has not
completed the initial Business Combination within such 24-month period)).

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, each Sponsor and each Insider shall not,
without the prior written consent of the Representatives, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
Ordinary Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by it or him, (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, Ordinary Shares, Warrants or
any securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by it, whether any such transaction is to be settled by delivery of
such securities, in cash or otherwise, or (iii) publicly announce any intention
to effect any transaction, including the filing of a registration statement,
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if the release or waiver is
effected solely to permit a transfer not for consideration and the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the transfer.

 

2



--------------------------------------------------------------------------------

4. In the event of the liquidation of the Trust Account, each Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of any Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party (other than the
Company’s independent accountants) for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has
discussed entering into a transaction agreement (a “Target”); provided, however,
that such indemnification of the Company by the Sponsors shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.00 per share of the Offering Shares or (ii) such lesser
amount per share of the Offering Shares held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account, in each case, net of the interest which may be withdrawn to
fund the Company’s working capital requirements, subject to an annual limit of
$750,000, and/or to pay taxes, except as to any claims by a third party
(including a Target) who executed a waiver of any and all rights to seek access
to the Trust Account and except as to any claims under the Company’s indemnity
of the Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, no Sponsor shall be
responsible to the extent of any liability for such third party claims. The
Sponsors shall have the right to defend against any such claim with counsel of
their choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsors, the Sponsors notify the
Company in writing that it shall undertake such defense. For the avoidance of
doubt, none of the Company’s officers or directors will indemnify the Company
for claims by third parties, including, without limitation, claims by vendors
and prospective target businesses.

Each Sponsor (a “Contributing Sponsor”) agrees that, in the event that the other
Sponsor (a “Claiming Sponsor”) makes any payment in respect of the joint and
several indemnification obligation hereunder such that Claiming Sponsor’s total
payments in respect of the indemnification obligation hereunder is more than
one-half of the total payments made by both Sponsors in respect of all
indemnification obligation hereunder (such greater or disproportionate amount
the “Excess Sponsor’s Amount”), then the Contributing Sponsor shall indemnify
the Claiming Sponsor in an amount such that after giving effect to such
indemnity the net amount of payments made by each Sponsor in respect of all
indemnification obligations under this Agreement are equal to the net amount
paid by the other Sponsor. Each Sponsor covenants and agrees that the
Contributing Sponsor will cooperate in good faith with the Claiming Sponsor to
promptly indemnify the Claiming Sponsor in accordance with the preceding
sentence.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 4,500,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the
Sponsors agree that they shall forfeit, at no cost, an aggregate number of
Founder Shares in the aggregate equal to 1,125,000 multiplied by a fraction,
(i) the numerator of which is 4,500,000 minus the number of Units purchased by
the Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 4,500,000. Such aggregate number of shares forfeited
shall be allocated between the Sponsors equally. All references in this Letter
Agreement to shares of the Company being forfeited shall take effect as
surrenders for no consideration of such shares as a matter of Cayman Islands
law. The forfeiture will be adjusted to the extent that the over-allotment
option is not exercised in full by the Underwriters so that the Initial
Shareholders will own an aggregate of 20.0% of the Company’s issued and
outstanding Shares after the Public Offering. To the extent that the size of the
Public Offering is increased or decreased, the Company will effect a
capitalization or share repurchase or redemption or other appropriate mechanism,
as applicable, immediately prior to the consummation of the Public Offering in
such amount as to maintain the ownership of the Shares of the Initial
Shareholders prior to the Public Offering at 20.0% of the Company’s issued and
outstanding shares upon the consummation of the Public Offering. In connection
with such increase or decrease in the size of the Public Offering, then (A) the
references to 4,500,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15% of
the number of shares included in the Units issued in the Public Offering and
(B) the reference to 1,125,000 in the formula set forth in the immediately
preceding sentence shall be adjusted to such number of Founder Shares that the
Sponsor would have to return to the Company in order to hold (with all of the
Initial Shareholders) an aggregate of 20.0% of the Company’s issued and
outstanding Shares after the Public Offering.

 

3



--------------------------------------------------------------------------------

6. Each Sponsor and each Insider hereby agrees and acknowledges that (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its or his obligations under paragraphs 1,
2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement; (ii) monetary damages
may not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

7. (a) Each Sponsor and each Insider agrees that it or he shall not Transfer any
Founder Shares (or Ordinary Shares issuable upon conversion thereof) until the
earlier of (i) one year after the completion of the Company’s initial Business
Combination, (ii) subsequent to the initial Business Combination, if the last
sale price of the Ordinary Shares equals or exceeds $12.00 per share (as
adjusted for share splits, share dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination or
(iii) the date following the completion of the Company’s initial Business
Combination on which the Company completes a liquidation, merger, share
exchange, reorganization or other similar transaction that results in all of the
Company’s shareholders having the right to exchange their shares for cash,
securities or other property (the “Founder Shares Lock-up Period”).

(b) Each Sponsor and each Insider agrees that it or he shall not Transfer any
Private Placement Warrants or Ordinary Shares issued or issuable upon the
exercise of the Private Placement Warrants, until 30 days after the completion
of a Business Combination (the “Private Placement Warrants Lock-up Period”,
together with the Founder Shares Lock-up Period, the “Lock-up Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares and that are held by any Sponsor, any Insider or
any of their permitted transferees (that have complied with this paragraph
7(c)), are permitted (a) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members of
any Sponsor, or any affiliates of any Sponsor; (b) in the case of an individual,
transfers by gift to a member of the individual’s immediate family, to a trust,
the beneficiary of which is a member of the individual’s immediate family or an
affiliate of such person, or to a charitable organization; (c) in the case of an
individual, transfers by virtue of laws of descent and distribution upon death
of the individual; (d) in the case of an individual, transfers pursuant to a
qualified domestic relations order; (e) transfers by private sales or transfers
made in connection with the consummation of a Business Combination at prices no
greater than the price at which the securities were originally purchased;
(f) transfers in the event of the Company’s liquidation prior to the completion
of an initial Business Combination; (g) transfers by virtue of the laws of the
Cayman Islands or any Sponsor’s limited liability company agreement upon
dissolution of such Sponsor; and (h) in the event of the Company’s completion of
a liquidation, merger, share exchange, reorganization or other similar
transaction which results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property
subsequent to the completion of the Company’s initial Business Combination;
provided, however, that in the case of clauses (a) through (e), these permitted
transferees must enter into a written agreement agreeing to be bound by the
restrictions herein.

8. Each Sponsor and each Insider represents and warrants that it or he has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the undersigned’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
respects. Each Insider represents and warrants that: it or he is not subject to
or a respondent in any legal action for, any injunction, cease-and-desist order
or order or stipulation to desist or refrain from any act or practice relating
to the offering of securities in any jurisdiction; it or he has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it or he is not currently
a defendant in any such criminal proceeding.

 

4



--------------------------------------------------------------------------------

9. Except as disclosed in the Prospectus, neither any Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination: repayment of a loan and
advances of up to $300,000 made to the Company by the Sponsors to cover expenses
related to the organization of the Company and the Public Offering; payment to
an affiliate of Mosaic Sponsor, LLC for office space and related support
services for a total of $15,000 per month; reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating and consummating an
initial Business Combination, and repayment of loans, if any, and on such terms
as to be determined by the Company from time to time, made by the Sponsors or
certain of the Company’s officers and directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment. Up to $1,500,000 of such loans may be convertible into
warrants of the post Business Combination entity at a price of $1.50 per warrant
at the option of the lender. Such warrants would be identical to the Private
Placement Warrants.

10. Each Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares;
(iii) “Founder Shares” shall mean the 8,625,000 Class F Ordinary Shares, par
value $0.0001 per share, (or 7,500,000 shares if the over-allotment option is
not exercised by the Underwriters) purchased by the Sponsor for an aggregate
purchase price of $25,000, or approximately $0.003 per share, prior to the
consummation of the Public Offering; (iv) “Initial Shareholders” shall mean the
Sponsor and any other holder of Founder Shares; (v) “Private Placement Warrants”
shall mean the Warrants to purchase up to 5,333,333 Ordinary Shares of the
Company (or 5,933,333 Ordinary Shares if the over-allotment option is exercised
in full) that the Sponsor has agreed to purchase for an aggregate purchase price
of approximately $8,000,000 in the aggregate (or $8,900,000 if the
over-allotment option is exercised in full), or $1.50 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Shareholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering and the sale of the
Private Placement Warrants shall be deposited; and (viii) “Transfer” shall mean
the (a) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder with respect to,
any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

5



--------------------------------------------------------------------------------

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by March 31, 2017; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature Page follows]

 

6



--------------------------------------------------------------------------------

Sincerely, MOSAIC SPONSOR, LLC By:   /s/ David M. Maura  

 

  Name: David M. Maura   Title: Manager FORTRESS MOSAIC SPONSOR LLC By:   /s/
Marc K. Furstein  

 

  Name: Marc K. Furstein   Title: Chief Operating Officer By:   /s/ David M.
Maura  

 

  Name: David M. Maura By:   /s/ Andrew A. McKnight  

 

  Name: Andrew A. McKnight By:   /s/ William H. Mitchell  

 

  Name: William H. Mitchell By:   /s/ Eugene I. Davis  

 

  Name: Eugene I. Davis By:   /s/ Joshua A. Pack  

 

  Name: Joshua A. Pack By:   /s/ Tyler S. Kolarik  

 

  Name: Tyler S. Kolarik

 

Acknowledged and Agreed: MOSAIC ACQUISITION CORP. By:   /s/ William H. Mitchell
 

 

  Name: William H. Mitchell   Title: Chief Financial Officer

 

7